DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment filed 01/14/2022.
In light of applicant’s amendment, claim rejections under 35 USC 112(b), with regard to claims 17-20, have been withdrawn.
Claims 1-10 and 13-22 are pending with claims 1, 5, and 17 as independent claims.

Allowable Subject Matter
Claims 1-10 and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, used in the final rejection dated 03/19/2021, and recently cited references do not teach the combination of the limitations in claims 1, 5, or 17. Thus, claims 1, 5, and 17 are allowed. Accordingly, dependent claims 2-4, and 21 are allowed at least based on their dependency on claim 1. Dependent claims 6-10, 13-16, and 22 are allowed at least based on their dependency on claim 5. Dependent claims 18-20 are allowed at least based on their dependency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        01/26/2022

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178